     Case: 1:19-cv-06334 Document #: 219 Filed: 10/27/20 Page 1 of 10 PageID #:3006




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS


Cook County, Illinois; Illinois Coalition for
Immigrant and Refugee Rights, Inc.,

Plaintiffs,

v.                                                               Case No. 19-cv-6334

Chad F. Wolf, in his official capacity as
Acting Secretary of U.S. Department of
Homeland Security; et al.

Defendants.


                                 MEMORANDUM IN SUPPORT OF
                                DEFENDANTS’ REQUEST TO STAY
                                ALL PROCEEDINGS OVER ICIRR’S
                                  EQUAL PROTECTION CLAIM

         Plaintiffs made a strategic decision to promptly move for summary judgment on their

Administrative Procedure Act (“APA”) claims in order to secure quicker relief—relief which, if

granted, eliminates the need for the Court to resolve (and for the parties to continue litigating) the

equal protection claim. Thus, consistent with the principle of Constitutional avoidance, the Court

should stay all further proceedings on the equal protection claim, and should abstain from resolving

the equal protection claim altogether if the Court grants Plaintiffs’ motion for summary judgment

(“MSJ”).

         Plaintiffs have argued, and Defendants do not dispute, that the Court may grant Plaintiffs’

pending MSJ in light of the Seventh Circuit’s decision affirming the Court’s preliminary injunction

order. Both Plaintiffs seek final judgment on their APA claims and a full vacatur of the Department
     Case: 1:19-cv-06334 Document #: 219 Filed: 10/27/20 Page 2 of 10 PageID #:3007




of Homeland Security (“DHS”) Rule Inadmissibility on Public Charge Grounds (“Final Rule”).1

Nevertheless, one Plaintiff—Illinois Coalition For Immigrant And Refugee Rights, Inc.

(“ICIRR”)—seeks to continue litigating the equal protection claim, even if the Rule is vacated,

arguing that it may still pursue a separate injunction prohibiting a potential, future public charge

rule that may raise similar equal protection concerns. But ICIRR, of course, never specifically

requested this relief in its Complaint, and regardless, it certainly does not have standing to

challenge speculative harms associated with a potential, future DHS rule. Further, in Monsanto

Co. v. Geertson Seed Farms,2 the Supreme Court found that although a plaintiff may seek vacatur

of the specific agency policy at issue, it is not entitled to injunctive relief against potential, future

policies that may resemble the vacated policy.

         Furthermore, ICIRR also explains that it wants to proceed with its equal protection claim

since Defendants may ultimately secure a stay of an injunction entered pursuant to the APA claims.

But this argument—that the parties should litigate a Constitutional claim because it may potentially

be relevant if Defendants secure a stay—is inconsistent with the principle of Constitutional

avoidance. Additionally, ICIRR’s concern—that Defendants may secure a stay after the Court

suspends litigation on the equal protection claim—arises from ICIRR’s own strategic decisions.

ICIRR could have waited for the expedited discovery process to terminate, and then moved for

summary judgment on the equal protection claim first (or on all claims at once). ICIRR instead

chose to move for summary (and final) judgment on the APA claims now, and seek relief sufficient

to address all of its alleged, cognizable harms. ICIRR must now accept the consequences of that




1
    84 Fed. Reg. 41292.
2
    561 U.S. 139 (2010).


                                                   2
  Case: 1:19-cv-06334 Document #: 219 Filed: 10/27/20 Page 3 of 10 PageID #:3008




decision. Accordingly, the Court should not allow ICIRR to proceed with its equal protection claim

in light of Plaintiffs’ pending MSJ.

                                              ARGUMENT

       Although the parties had not concluded the expedited discovery process over Plaintiff

ICIRR’s equal protection claim, Plaintiffs moved for summary judgment on their APA claims on

August 31, 2020, asking the Court to vacate the Department of Homeland Security (“DHS”) Public

Charge Rule in full. See ECF No. 201, at 28. Both Plaintiffs have since clarified that they seek a

prompt, final judgment on their APA claims. See ECF Nos. 217 & 218. Importantly, Plaintiffs

argue that the Seventh Circuit’s decision affirming the Court’s preliminary injunction order

requires the Court to grant their summary judgment motion. See ECF No. 201, at 1. Defendants,

in their response brief, did not dispute this point. See ECF No. 209, at 1. Accordingly, the Court is

now presented with a ripe motion upon which it may resolve this case on statutory grounds, and

issue that may address any cognizable harms alleged by both Plaintiffs. The Court need not, and

should not, allow further litigation on the equal protection claim.

       “If there is one doctrine more deeply rooted than any other in the process of constitutional

adjudication, it is that we ought not to pass on questions of constitutionality . . . unless such

adjudication is unavoidable.” Spector Motor Serv. v. McLaughlin, 323 U.S. 101, 105 (1944). Thus,

courts “will not decide a constitutional question if there is some other ground upon which to

dispose of the case,” especially if the other ground “afford[s] [a plaintiff] all the relief it seeks.”

Nw. Austin Mun. Util. Dist. No. One v. Holder, 557 U.S. 193, 205 (2009); see also Califano v.

Yamasaki, 442 U.S. 682, 692 (1979) (“A court presented with both statutory and constitutional

grounds to support the relief requested usually should pass on the statutory claim before

considering the constitutional question.”).




                                                  3
  Case: 1:19-cv-06334 Document #: 219 Filed: 10/27/20 Page 4 of 10 PageID #:3009




       The Supreme Court has specifically found that a federal court should not resolve an equal

protection claim if it may decide the case on statutory grounds. In Youakim v. Miller, the plaintiffs

challenged an Illinois statutory scheme under which foster parents received greater benefits if they

were not related to their foster children. See 425 U.S. 231, 233 (1976). The plaintiffs—foster

parents who were related to their foster children—claimed that this statutory scheme violated the

equal protection clause and otherwise conflicted with the Social Security Act. See id. at 233. The

district court initially ruled on the equal protection claim, without resolving the statutory claim.

See id. On appeal, however, the Supreme Court emphasized its “usual practice of avoiding

decisions on constitutional matters if a case may be resolved on other grounds,” and “[v]acat[ed]

the judgment and remand[ed] the case” so the district court could “first . . . decide the statutory

issue” since, if the plaintiffs “prevail[ed] on that question, it w[ould] be unnecessary for either the

District Court or [the Supreme Court] to reach the equal protection issue at all.” Id. at 236.

       Here, similarly, Plaintiffs challenge the Rule on both statutory and equal protection

grounds. Furthermore, Plaintiffs have already moved for summary judgment on the APA claims,

asking the Court to “vacate” the Rule in its entirety. See MSJ, at 28-29. If the Court agrees with

Plaintiffs, and agrees that it may vacate the Rule in full, such vacatur would address all of their

alleged current or imminent harms; vacatur on equal-protection grounds could not provide any

additional relief. Thus, if the Court grants Plaintiffs’ summary judgment motion, it need not and

should not resolve the equal protection claim. Accordingly, the Court should now stay all further

proceedings on the equal protection claim because Defendants should not be required to invest

further resources litigating a claim that the Court may never resolve. See Landis v. North American

Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent

in every court to control the disposition of the causes on its docket with economy of time and effort




                                                  4
    Case: 1:19-cv-06334 Document #: 219 Filed: 10/27/20 Page 5 of 10 PageID #:3010




for itself, for counsel, and for litigants.”). A stay of all further proceedings over the equal protection

claim is especially warranted here since the parties are poised to litigate a number of discovery

disputes (e.g., disputes over privilege and depositions), which could consume significant resources

of both the Court and the parties.

        ICIRR’s arguments for why the Court should nonetheless allow ICIRR to continue

pursuing its equal protection claim lack merit. ICIRR argues, for example, that through its equal

protection claim, it seeks relief beyond just vacatur of the Rule. Specifically, ICIRR asserts that it

seeks a “permanent injunction against enforcement of any future public charge rule resting on

similar motivations.” ECF No. 218, at 4. This argument fails for a number of reasons. First, ICIRR

does not request this relief in its Complaint. The Complaint notes that, “[w]ith respect to Count IV

[the equal protection claim], Plaintiff [ICIRR] prays that this Court . . . [d]eclare the Final Rule

unlawful and invalid,” “[e]nter a permanent injunction . . . enjoining Defendants . . . from

implementing or enforcing the Final Rule in the State of Illinois,” and “[s]tay the implementation

or enforcement of the Final Rule in the State of Illinois.”3 Compl., at 55-56. ICIRR did not ask for

an injunction against potential, future DHS policies, nor does it appear to allege that DHS will

institute a new public charge rule if the Final Rule is vacated. ICIRR thus cannot seek this broader

relief now. See, e.g., Protestant Mem’l Med. Ctr., Inc. v. Maram, 471 F.3d 724, 730 (7th Cir. 2006)

(plaintiff’s “complaint sought only [equitable] relief” and so could not “seek monetary relief”

which was never “before the district court”); Juno Lighting, Inc. v. Ruud Lighting, Inc., No. 94 C



3
  The Complaint also seeks attorneys’ fees and “such other relief as the Court deems just and
equitable.” The latter is too imprecise to justify ICIRR’s new request for an injunction against
potential, future DHS policies. Cf. Ryan v. Mooney, 499 F. Supp. 1112, 1113 (N.D. Ill. 1980)
(“Although Dr. Ryan does ask for ‘such other additional relief as seems just and equitable,’ the
Complaint’s only specific prayer is for injunctive relief; no prayer for liquidated damages is
included.”).


                                                    5
  Case: 1:19-cv-06334 Document #: 219 Filed: 10/27/20 Page 6 of 10 PageID #:3011




4763, 1994 WL 684992, at *1 (N.D. Ill. Dec. 6, 1994) (defendant “moved to strike [a] portion of

the decree” since it went “beyond the scope of relief prayed for in the complaint,” and “the district

court agreed and struck the challenged provision, finding that the complaint did not support the

relief granted”).

       Second, ICIRR has not established standing to challenge a hypothetical, future DHS public

charge rule. When a plaintiff seeks prospective relief, the “threatened injury must be certainly

impending to constitute injury in fact;” “[a]llegations of possible future injury are not sufficient.”

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013); cf. City of Los Angeles v. Lyons, 461

U.S. 95, 105-10 (1983) (holding that plaintiff had no standing to seek injunction against allegedly

unconstitutional police practices absent a non-speculative showing that such allegedly

unconstitutional practices would be applied to him again in the future). Here, there is no allegation

that DHS would certainly or imminently institute a new rule concerning the public charge ground

of inadmissibility if the Final Rule is vacated, nor is there any allegation concerning the substance

of this hypothetical future rule, or the process through which it would be implemented. Thus,

ICIRR cannot establish standing for injunctive relief against this hypothetical, future DHS rule.

       Third, even if ICIRR could overcome the first two hurdles, it cannot establish that it will

meet the requirements for a permanent injunction in light of the Supreme Court’s decision in

Monsanto Co. v. Geertson Seed Farms., 561 U.S. 139 (2010). There, the plaintiffs challenged a

decision by the Animal and Plant Health Inspection Service (“APHIS”) to grant a petition by

Monsanto to completely “deregulate,” and thus allow entities to freely plant, “a variety of

genetically engineered alfalfa.” Id. at 144-47. The district court agreed that APHIS’s approval of

Monsanto’s petition was unlawful and thus “vacated the agency’s decision completely

deregulating RRA,” and also “enjoined APHIS from” taking any other, future action “deregulating




                                                  6
    Case: 1:19-cv-06334 Document #: 219 Filed: 10/27/20 Page 7 of 10 PageID #:3012




[the alfalfa crop at issue], in whole or in part,” unless certain conditions were met. Id. at 156. The

Supreme Court found that the plaintiffs did not meet the requirements for a permanent injunction

against a potential, future deregulation determination. The court emphasized that the plaintiffs

were challenging a specific “APHIS[] decision to completely deregulate” the relevant alfalfa crop,

and “APHIS had not yet exercised its authority to” issue any other decision “deregulat[ing]” the

crop, and so the injunction was “premature;” indeed, “APHIS might ultimately choose not to”

take any other action “deregulat[ing]” the alfalfa crop at issue. Id. at 160, 164.

        The Court further noted that “if and when APHIS pursues” any other “deregulation” of the

crop, the plaintiffs “may file a new suit challenging such action and seeking appropriate

preliminary relief,” and so “a permanent injunction is not now needed to guard against any present

or imminent risk of likely irreparable harm.” Id. at 162. The Court therefore found the district

court’s injunction improper. See id. The same considerations apply here. ICIRR is challenging a

specific DHS policy: the Final Rule. Although ICIRR may seek vacatur of the Final Rule, any

request for an injunction against some other hypothetical, future DHS rule concerning the public

charge ground of inadmissibility would be “premature,” and if DHS were to issue this type of rule,

ICIRR could file a new suit and seek preliminary relief.

        ICIRR relies upon New York v. United States Dep’t of Commerce,4 where the district court

both vacated the relevant agency action and issued an injunction because the defendant “could

theoretically reinstate [the vacated] decision by simply re-issuing” it “under a new date or by

changing [it] in some immaterial way,” and “an injunction [would]” allow “[p]laintiffs to seek

immediate recourse” if needed, which was “critical . . . given the looming printing deadline” for


4
 351 F. Supp. 3d 502, 676 (S.D.N.Y.) aff'd in part, rev'd in part and remanded sub nom. Dep’t
of Commerce v. New York, 139 S. Ct. 2551, 204 L. Ed. 2d 978 (2019), and appeal dismissed, No.
19-212, 2019 WL 7668098 (2d Cir. Aug. 7, 2019).


                                                  7
    Case: 1:19-cv-06334 Document #: 219 Filed: 10/27/20 Page 8 of 10 PageID #:3013




the census questionnaire. Id. at 676. This reasoning is both unpersuasive and inapplicable here. As

explained above, the abstract possibility that an agency may take some action analogous to a

vacated policy is not sufficient to justify injunctive relief; if it were, then every vacatur would be

accompanied by an injunction. Additionally, if DHS issues a new rule analogous to the Final Rule,

ICIRR could bring a new suit and seek emergency relief, as Monsanto instructs. And here, unlike

in New York, there is no “looming deadline” that would require DHS to institute a new public

charge rule on an accelerated timetable that could preclude immediate recourse in a separate

lawsuit. And even if the Court finds New York persuasive, the plaintiffs there sought an injunction

under their APA claims. It is unclear why ICIRR cannot similarly seek an injunction through its

APA claims, instead of relying upon the equal protection claim. Accordingly, ICIRR cannot justify

its pursuit of the equal protection claim based on its new request for injunctive relief against a

hypothetical, future DHS policy that may resemble the Final Rule.5

        Finally, ICIRR argues that it prefers to continue litigating the equal protection claim

because Defendants may seek a stay of any permanent injunction entered pursuant to the APA

claims. See ECF No. 218, at 7-8. This argument fails as well. First, ICIRR’s argument—that the

Court should decide a Constitutional question now because it may eventually serve a purpose if

Defendants secure a stay of an order entered on statutory grounds—turns the principal of

Constitutional avoidance on its head. Courts should decide Constitutional questions only when it

is necessary, not when it may potentially prove useful down the line. See supra at 3; All. for Water


5
  ICIRR relatedly argues that it may seek injunctive relief to “combat the lingering effects” of the
alleged equal protection violation. ECF No. 218, at 6. But ICIRR identifies no other “lingering
effects” that vacatur of the Final Rule could not address, other than the abstract possibility that
DHS may issue a new rule resembling the Final Rule—which, again, is insufficient to justify
ICIRR’s request for injunctive relief. ICIRR also argues that it “plans to seek a declaratory
judgment that the Final Rule was motivated by racial animus.” ECF No. 218, at 4. But it is unclear
what injury this declaration may remedy that a vacatur of the Final Rule could not.


                                                  8
  Case: 1:19-cv-06334 Document #: 219 Filed: 10/27/20 Page 9 of 10 PageID #:3014




Efficiency v. Fryer, 808 F.3d 1153, 1157 (7th Cir. 2015) (“courts should not decide constitutional

issues unnecessarily”). Second, ICIRR’s predicament—that the Court may suspend litigation on

the equal protection claim based on a vacatur that is ultimately stayed—is a consequence of

Plaintiffs’ own strategic decisions. Plaintiffs could have waited until the expedited discovery

process was complete, and moved for summary judgment on their equal protection claim first (or

on all claims together). Instead, likely due to the Seventh Circuit’s decision affirming the Court’s

preliminary injunction order, Plaintiffs promptly moved for summary judgment on the APA claims

to secure quicker relief. In light of Plaintiffs’ MSJ, it is now unnecessary for the Court to resolve

(and thus for the parties to continue litigating) the equal protection claim.

        Finally, with respect to the issue of final judgment, Defendants’ position is that if the Court

grants Plaintiffs’ MSJ, the Court may enter final judgment since the Court need not and should not

resolve the equal protection claim.

                                             CONCLUSION

        ICIRR cannot have it both ways. It cannot promptly seek a final judgment on APA claims

that give it all the relief it has standing to seek, yet simultaneously insist upon the right to continue

litigating its equal protection claim in pursuit of what would be—if plaintiffs’ APA claims are

valid—a purely advisory opinion on a sensitive question of constitutional law. The Court should

stay all further proceedings on the equal protection claim, and if the Court grants the MSJ and

issues Plaintiffs’ requested relief, the Court should abstain from resolving the equal protection

claim altogether and issue final judgment.




                                                   9
 Case: 1:19-cv-06334 Document #: 219 Filed: 10/27/20 Page 10 of 10 PageID #:3015




Dated: October 27, 2020                     Respectfully submitted,



                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General

                                            ALEXANDER K. HAAS
                                            Director, Federal Programs Branch

                                            /s/ Kuntal Cholera
                                            KUNTAL V. CHOLERA
                                            JOSHUA M. KOLSKY (DC Bar No. 993430)
                                            KERI L. BERMAN
                                            JASON C. LYNCH
                                            Trial Attorneys
                                            U.S. Dept. of Justice, Civil Division,
                                            Federal Programs Branch
                                            1100 L Street, N.W.
                                            Washington, DC 20001
                                            Phone: (202) 305-8645
                                            Fax: (202) 616-8470
                                            Email: kuntal.cholera@usdoj.gov

                                            Counsel for Defendants




                                       10
